FILED
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          March 9, 2012
                                  TENTH CIRCUIT
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court


 CHARLES D. GREEN,

        Plaintiff–Appellant,

 v.

 FRANK DENNING; (FNU) POLSON;                              No. 11-3270
 (FNU) KLOCK; (FNU) FARKES; (FNU)                 (D.C. No. 5:06-CV-03298-SAC)
 HOPKINS; S. JOHNSON, Correctional                           (D. Kan.)
 Officer; M. RAUNIG; (FNU)
 CORTRIGHT; (FNU) PIERYCCI;
 CORIZON HEALTH, INC., f/n/a Prison
 Health Services, Inc.,

        Defendants–Appellees.


                               ORDER AND JUDGMENT*


Before LUCERO, EBEL, and GORSUCH, Circuit Judges.


      Charles Green appeals the dismissal of his 42 U.S.C. § 1983 suit. Exercising

jurisdiction under 28 U.S.C. § 1291, we affirm.

      * The case is unanimously ordered submitted without oral argument pursuant to
Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and judgments;
nevertheless, an order and judgment may be cited under the terms and conditions of 10th
Cir. R. 32.1.
                                              I

         In May 2005, Green was committed to the Johnson County Adult Detention

Center following a conviction in Kansas state court for aggravated battery. His § 1983

complaint raises four claims. It names as defendants various prison officials along with

Prison Health Services (“PHS”), the designated health care provider for the Johnson

County facility.

         First, Green alleges that a guard used excessive force against him. On May 10,

2005, Green was housed in a special management module for observation due to bizarre

behavior. That evening, Green was outside his cell and refused to return. Deputy Polson

and Deputy Brownlee physically restrained Green. During the confrontation, Polson

brought Green to the ground and Green’s head slammed into the floor. Green suffered a

cut to the bridge of his nose and complained of concussion-like symptoms some time

later.

         Green also raises two deliberate indifference claims. He alleges that PHS denied

him a needed hormonal treatment, and that several officials denied him adequate dental

floss. Lastly, Green claims that officials opened his legal mail outside his presence.

         The district court granted PHS’s motion to dismiss and granted the remaining

defendants’ motion for summary judgment. Green timely appealed.1



         1
        After Green filed his notice of appeal, this court noted a potential jurisdictional
defect because one of the defendants was not listed in the order of dismissal. With our
                                                                               Continued . . .
                                            -2-
                                              II

       On appeal, Green contends the district court committed three procedural errors.

He claims that the district court should have appointed him counsel. We review a district

court’s order denying the appointment of counsel in a civil case for abuse of discretion.

See Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004). Under

this standard, we will reverse a district court’s decision only if “the lack of counsel results

in fundamental unfairness.” Id. Given the relatively straightforward factual and legal

issue presented by Green’s claims, we conclude this was not one of the “extreme cases”

warranting reversal based on the district court’s decision not to appoint counsel. Id.

       Green also asserts in conclusory fashion that the district court erred by declining to

order a Martinez report, see Martinez v. Aaron, 570 F.2d 317, 319 (10th Cir. 1978), or

other discovery. However, because Green makes no effort to explain these alleged errors,

he has forfeited them. See Am. Airlines v. Christensen, 967 F.2d 410, 415 n.8 (10th Cir.

1992) (“It is insufficient merely to state in one’s brief that one is appealing an adverse

ruling below without advancing reasoned argument as to the grounds for the appeal.”).

                                             III

       We review de novo the dismissal of the claims against PHS under Fed. R. Civ. P.

12(b)(6). See Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir.

2007). In doing so, “we assume the truth of the plaintiff’s well-pleaded factual

leave, the district court entered a corrected order including the remaining defendant
pursuant to Fed. R. Civ. P. 60(a).

                                             -3-
allegations and view them in the light most favorable to the plaintiff.” Id.

       To succeed on a § 1983 claim against an entity, a plaintiff must allege that the

entity had a policy or practice that lead to the claimed constitutional violation. See

Dubbs v. Head Start, Inc., 336 F.3d 1194, 1215-16 (10th Cir. 2003). An entity “cannot

be held liable solely because it employs a tortfeasor—or, in other words, [it] cannot be

held liable under § 1983 on a respondeat superior theory.” Id. at 1216 (quotation

omitted).

       We agree with the district court that Green did not allege any facts suggesting PHS

had a policy or practice that caused the alleged deprivation of his constitutional rights.

Accordingly, dismissal of the claims against PHS was appropriate.

                                             IV

       We review the grant of summary judgment de novo. Hobbs ex rel. Hobbs v.

Zenderman, 579 F.3d 1171, 1179 (10th Cir. 2009). A party is entitled to summary

judgment only if, viewing the evidence in the light most favorable to the non-moving

party, the movant is entitled to judgment as a matter of law. Id.

       As to Green’s excessive force claim, the “core judicial inquiry” is “whether force

was applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.” Wilkins v. Gaddy, 130 S. Ct. 1175, 1178 (2010) (quotation

omitted). The extent of an inmate’s injury is one factor in that analysis. Id. “In

determining whether the use of force was wanton and unnecessary, it may also be proper

to evaluate the need for application of force, the relationship between that need and the
                                             -4-
amount of force used, the threat reasonably perceived by the responsible officials, and

any efforts made to temper the severity of a forceful response.” Hudson v. McMillian,

503 U.S. 1, 7 (1992) (quotations omitted).

       The undisputed facts in the record show that Green had recently exhibited erratic

behavior, was outside of his cell, and refused to return. In light of these circumstances,

we conclude that the decision to bring Green to the ground was appropriate despite the

injuries he apparently suffered.

       Green’s claim regarding the denial of dental floss alleges inadequate medical care

and thus falls under the rubric of “deliberate indifference.” See Mata v. Saiz, 427 F.3d

745, 751 (10th Cir. 2005). To succeed on a deliberate indifference claim, an inmate must

show that a prison official “knows of and disregards an excessive risk to inmate health or

safety.” Garrett v. Stratman, 254 F.3d 946, 949 (10th Cir. 2001) (quotation omitted).

       The district court correctly granted summary judgment in favor of defendants on

Green’s dental floss claim. Even if the need for dental floss were sufficiently serious,2

Green did not show that he was actually denied access to it. The record shows that prison

officials repeatedly allowed Green access to dental floss outside of his cell, but he refused

it because he claimed the six-inch strands that were offered were too short. These facts

do not amount to cruel and unusual punishment.

       2
         We note that a claim based on the denial of dental floss was one of the examples
of frivolous prisoner suits cited in the legislative history of the Prisoner Litigation
Reform Act. See Royal v. Kautzky, 375 F.3d 720, 730 (8th Cir. 2004) (Heabey, J.,
dissenting) (citing 141 Cong. Rec. S14,418 (1995)).

                                             -5-
       Lastly, Green claims that prison officials improperly opened his legal mail outside

of his presence. However, Green did not name as defendants the only individuals he

claimed were personally involved in this violation. “Individual liability under § 1983

must be based on personal involvement in the alleged constitutional violation.” Foote v.

Spiegel, 118 F.3d 1416, 1423 (10th Cir. 1997). Without tying the named defendants to

this alleged constitutional violation, Green cannot prevail.

       Defendants admit that a prison official inadvertently opened one item of Green’s

privileged mail in front of a different inmate named Green. However, “an isolated

incident, without any evidence of improper motive or resulting interference with

[plaintiff’s] right to counsel or to access to the courts, does not give rise to a

constitutional violation.” Smith v. Maschner, 899 F.2d 940, 944 (10th Cir. 1990).

                                               V

       For the foregoing reasons, the judgment of the district court is AFFIRMED.

Green’s motion to proceed in forma pauperis is GRANTED.

                                            Entered for the Court



                                            Carlos F. Lucero
                                            Circuit Judge




                                              -6-